Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147487(22)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147487
                                                                    COA: 312244
                                                                    Oakland CC: 2001-177490-FC
  ROGER BRIAN HESS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 29,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
         h0421
                                                                               Clerk